UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUEENSRIDGE MINING RESOURCES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-1830013 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 912 Sir James Bridge Way Las Vegas, Nevada 89145 (Name and address of principal executive offices) Registrant's telephone number, including area code:(702) 596-5154 Valu-U-Corp Services, Inc 1802 North Carson St., Ste. 108 Carson City, NV 89701 (Name and address of agent for service of process) Telephone number of agent for service of process: (775) 887-8853 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE Common Stock This price was arbitrarily determined by Queensridge Mining Resources, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. COPIES OF COMMUNICATIONS TO: Puoy K. Premsrirut, Esq. 520. S. Fourth Street, Second Floor Las Vegas, NV 89101 Ph: (702) 384-5563 Table of Contents THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated August 11, 2010 PROSPECTUS QUEENSRIDGE MINING RESOURCES, INC. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 1,702,800 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.25 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.25 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board.Although we intend to apply for quotation of our common stock on the Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. We intend to seek quotation of our common stock on the OTCBB immediately following the effectiveness of the Registration Statement of which this Prospectus is a part. Mr. Phillip Stromer, our sole officer, sole director, and controlling shareholder, does not have any prior mining experience or any technical training as a geologist or an engineer.Because our management does not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:August 11, 2010 2 Table of Contents Table of Contents Page Summary 5 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 7 If we do not obtain additional financing, our business will fail 7 Because we will need additional financing to fund our extensive exploration activities, our auditors believe there is substantial doubt about our ability to continue as a going concern 7 Because we have only recently commenced business operations, we face a high risk of business failure 8 Because our executive officer does not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail 8 Because the Cutwell Harbour property has not been physically examined by a professional geologist or mining engineer, we face a significant risk that the property will not contain commercially viable deposits of gold or other minerals. 8 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 8 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure 8 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability 9 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed 9 Because our president has agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail 9 Because our president, Mr. Phillip Stromer, owns 48.23% of our outstanding common stock and serves as our sole director, investors may find that corporate decisions influenced by Mr. Stromer are inconsistent with the best interests of other stockholders 10 Because our president, Mr. Phillip Stromer, owns 48.23% of our outstandingcommon stock the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 10 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 10 Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. 11 Risks Related To Legal Uncertainty 11 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our explorationprogram may increase 11 If Native land claims affect the title to our mineral claims, our ability to prospect the mineral claims may be lost. 11 3 Table of Contents Because the Province of Newfoundland and Labrador owns the land covered by the Cutwell Harbour mineral claims, our availability to conduct an exploratory program on the Cutwell Harbour mineral claims is subject to the consent of the Province of Newfoundland and Labrador and we can be ejected from the land and our interest in the land could be forfeit. 12 Because certain legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 12 Risks Related To This Offering 13 If a market for our common stock does not develop, shareholders may be unable to sell their shares 13 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline 13 Because we will subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 13 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 14 If we undertake future offerings of our common stock, purchasers in this offering will experience dilution of their ownership percentage 14 Forward-Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 14 Dilution 15 Selling Shareholders 15 Plan of Distribution 18 Description of Securities 19 Interest of Named Experts and Counsel 20 Description of Business 21 Description of Property 26 Legal Proceedings 27 Market for Common Equity and Related Stockholder Matters 28 Financial Statements 30 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Changes in and Disagreements with Accountants 33 Directors and Executive Officers 33 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 36 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 37 Certain Relationships and Related Transactions 37 Available Information 38 Dealer Prospectus Delivery Obligation 38 Other Expenses of Issuance and Distribution 39 Indemnification of Directors and Officers 39 Recent Sales of Unregistered Securities 40 Exhibits 41 Undertakings 41 Signatures 42 4 Table of Contents Summary Queensridge Mining Resources, Inc. We are in the business of mineral exploration.We have acquired a 100% interest in the Cutwell Harbour block of minerals claim located in northern Newfoundland in Canada.Our ownership in the Cutwell Harbour claims was electronically staked and recorded under the electronic mineral claim staking and recording procedures of the Online Mineral Claims Staking System administered by the Department of Natural Resources, Government of Newfoundland and Labrador, Canada.A party is able to stake and record an interest in a particular mineral claim if no other party has an interest in the said claim that is in good standing and on record.There is no formal agreement between us and the Government of Newfoundland and Labrador. We have not commenced our planned exploration program. Our plan of operations is to conduct mineral exploration activities on the Cutwell Harbour mineral claims in order to assess whether these claims possess commercially exploitable mineral deposits. Our exploration program is designed to explore for commercially viable deposits of gold and other metallic minerals.We have not, nor to our knowledge has any predecessor, identified any commercially exploitable reserves of these minerals on the Cutwell Harbour mineral claims.We are an exploration stage company and there is no assurance that a commercially viable mineral deposit exists on the Cutwell Harbour mineral claims. The mineral exploration program, consisting of geological mapping, sampling, and geochemical analyses is oriented toward identifying areas of vein or stockwork mineralization within the Cutwell Harbour mineral claims. Currently, we are uncertain of the number of mineral exploration phases we will conduct before concluding whether there are commercially viable minerals present on the Cutwell Harbour mineral claims.Further phases beyond the current exploration program will be dependent upon a number of factors such as a consulting geologist’s recommendations based upon ongoing exploration program results, and our available funds. Since we are in the exploration stage of our business plan, we have not yet earned any revenues from our planned operations. As of June 30, 2010, we had $35,065 cash on hand and current liabilities in the amount of $7,810. Accordingly, our working capital position as of June 30, 2010 was $27,255.Since our inception through June 30, 2010, we have incurred a net loss of $11,545.We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business.Our management estimates that, until such time that we are able to identify a commercially viable mineral deposit and to generate revenue from the extraction of precious metals on our mineral claims, we will experience negative cash flow in the approximate average amount of $3,000 to $4,000 per month. This figure is an estimated average, and our actual expenditures any given month may be significantly higher or lower than this estimated range. Our fiscal year end is June 30.We were incorporated on January 29, 2010, under the laws of the state of Nevada. Our principal offices are located at 912 Sir James Bridge Way, Las Vegas, Nevada 89145.Our resident agent is Val-U-Corp Services, Inc., 1802 N. Carson St., #212, Carson City, NV 89701.Our phone number is (702) 596-5154. 5 Table of Contents The Offering Securities Being Offered Up to 1,702,800 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.25 per share.We intend to apply to the over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 6,427,800 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data From Inception on January 29, 2010 through June 30, 2010 (audited) Cash $ Total Assets $ Liabilities $ Total Stockholder’s Equity
